DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/136842 A1 (UNIV PARIS CURIE [FR]; CENTRE NAT RECH SCIENT[FR]; HAYWARD VINCENT, herein after Curie). Curie discloses a foot support system (100, fig. 1), comprising: a first fluid-filled bladder chamber (1) including a first major surface (on top of it), a second major surface opposite the first major surface (its bottom), and a first interior chamber (as from figure); a .
	With respect to claim 15, Curie discloses a footwear sole structure, wherein at least one of the first fluid-filled bladder chamber and the second fluid-filled bladder chamber is engaged with the footwear sole structure, see 
(fig. 1).
	With respect to claim 22, Curie discloses wherein the first fluid flow line is the only direct fluid connection between the first interior chamber and the second interior chamber (the valve 5 being optional).
Claim(s) 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 6,553,691). Huang discloses a foot support system (see figures 1 -5A), comprising: a first sheet of thermoplastic material (polymer plastic top layer, see figure 4); and a second sheet of thermoplastic material (polymer plastic .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Curie. 
	With respect to claims 23-24, Curie discloses wherein the first fluid flow line has an internal cross sectional area transverse to a fluid flow direction In re Rose, 220 F.2d 459,105 USPQ 237 (CCPA 1955). 
	With respect to claim 2, it would have been obvious to one of ordinary skill in the art to modify the dimensions as claimed since it has been held, it would have been an obvious to one of ordinary skill in the art to modify the dimensions wherein the first fluid-filled bladder chamber is sized and shaped so as to provide a support surface for supporting a majority of a plantar surface of a user’s foot, and wherein the second fluid-filled bladder chamber is sized and shaped such that the third major surface lies directly adjacent at least 60% of a total surface area of the second major surface, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459,105 USPQ 237 (CCPA 1955).
Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Curie in view of US 2007/084082 A1 (DOJAN FREDERICK ET AL). Curie as described above discloses all the limitations of the claims except for wherein the first fluid-filled bladder chamber is a foot support chamber sized and shaped so as to provide a support surface for supporting a majority of a plantar surface of a user’s foot, and wherein the second fluid-filled bladder chamber is located below the first fluid-filled bladder chamber in the footwear sole structure; and wherein the first interior chamber of the first fluid-filled bladder chamber provides a foot support chamber sized and shaped so as to provide a support surface for supporting a majority of a plantar surface of a user’s foot, and wherein the second interior chamber of the second fluid-filled bladder chamber provides a reservoir volume of fluid that is selectively held in the second fluid-filled bladder chamber or selectively released from the second fluid-filled bladder chamber to permit selective changes to fluid pressure in the first interior chamber. Dojan in figure 14, discloses wherein the first fluid-filled bladder chamber is a foot support chamber sized and shaped so as to provide a support surface for supporting a majority of a plantar surface of a user’s foot. It would have been obvious to one of ordinary skill in the art to size and shape the first fluid-filled chamber of Curie to support the majority of a plantar surface of a user’s foot as taught by Dojan impart better stability, improve responsiveness, and enhance the ride characteristics of foot support system.
Curie as modified by Dojan discloses wherein the first fluid-filled bladder chamber is a foot support chamber sized and shaped so as to provide a support surface for supporting a majority of a plantar surface of a user’s foot, and wherein the second fluid-filled bladder chamber is located below the first fluid-filled bladder chamber in the footwear sole structure; and wherein the first interior chamber of the first fluid-filled bladder chamber provides a foot support chamber sized and shaped so as to provide a support surface for supporting a majority of a plantar surface of a user’s foot, and wherein the second interior chamber of the second fluid-filled bladder chamber provides a reservoir volume of fluid that is selectively held in the second fluid-filled bladder chamber or selectively released from the second fluid-filled bladder chamber to permit selective changes to fluid pressure in the first interior chamber.
Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Curie in view of US 2001/045026 A1 (HUANG ING-CHUNG). Curie as described above discloses all the limitations of the claims except for wherein the first fluid flow line includes a first segment in fluid communication with the first interior chamber (1, see figure 4, and paragraph [0022]), a second segment in fluid communication with the second interior chamber (10, see paragraph [0023]), and a non-linear connecting portion placing the first segment and the second segment in fluid communication with one another. Huang discloses a first fluid flow line the includes a first segment in fluid communication with a first interior chamber (see figure 4), a second segment in fluid communication with a .
	With respect to claim 8, Curie as modified by Huang discloses, a first fluid flow line the includes a first segment in fluid communication with a first interior chamber (see figure 4), a second segment in fluid communication with a second interior chamber, and a non-linear connecting portion placing the first segment and the second segment in fluid communication with one another (see figures 4-4D).
	With respect to claims 9 and 11, Curie as modified by Huang discloses, a foot support system, comprising: a first sheet of thermoplastic material; and a second sheet of thermoplastic material sealed to the first sheet of thermoplastic material, wherein seal lines joining the first sheet of thermoplastic material to the second sheet of thermoplastic material are shaped to form: a first fluid-filled bladder chamber defining a first interior chamber between the first sheet of thermoplastic material and the second sheet of thermoplastic material; a second fluid-filled bladder chamber defining a second interior chamber between the first sheet of thermoplastic material and the second sheet of thermoplastic material; and a first fluid flow line placing the first interior chamber and the second interior .
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Curie in view of US 2012/0102782 A1 (SWIGART ET AL). Curie as described above discloses all the limitations of the claims except for wherein the fluid-flow support component includes a tensile member that extends between opposite internal surfaces defining the enclosed flow channel. Swigart discloses wherein the fluid-flow support component includes a tensile member (50, see figure 3) that extends between opposite internal surfaces defining the enclosed flow channel. It would have been obvious to one of ordinary skill in the art to provide tensile member extending between opposite internal surfaces, as taught .
Allowable Subject Matter
Claims 3-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are foot support systems analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
05/26/2021